DECISION OF DISMISSAL
Plaintiff filed his Complaint on November 19, 2009, challenging Defendant's Notice of Deficiency Assessment. A case management conference was held in this matter on February 25, 2010, during which the parties agreed to a schedule of dates to submit information to the court. Those dates were memorialized in a Journal Entry, filed March 3, 2010.
As agreed upon by the parties, Defendant's representative, Debbie Smith (Smith), filed a Recommendation on May 19, 2010, stating that "Plaintiff has not provided proof to claim head of household or any proof to claim any of the dependents listed on his return." (Def's Recommendation at 1.) Smith concluded that, "[a]t this juncture I cannot agree to allow the claimed dependents or the head of household filing status. I recommend the Magistrate uphold the Notice of Assessment." (Id. at 2.)
Plaintiff was to either settle this case or request a trial by June 4, 2010. Plaintiff did not respond to the court and the court issued another Journal Entry on June 11, 2010. The court allowed Plaintiff until June 25, 2010, to respond stating if he wished to proceed and requesting that a trial be scheduled. The court stated that if Plaintiff did not provide this information to the court by June 25, 2010, the case will be dismissed for want of prosecution. *Page 2 
The court has not received any further communication from Plaintiff. The court finds that this matter should be dismissed for lack of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this _____ day of June 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This Decision was signed by Magistrate Jeffrey S. Mattsonon June 28, 2010. The court filed and entered this Decisionon June 28, 2010.